Case 19-80161   Doc   Filed 10/25/19   Page 1 of 5
Case 19-80161   Doc   Filed 10/25/19   Page 2 of 5
Case 19-80161   Doc   Filed 10/25/19   Page 3 of 5
                     Case 19-80161       Doc    Filed 10/25/19     Page 4 of 5



                          UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA
                                  DURHAM DIVISION

 In Re:                                             Case No. 19-80161

 Joshua Andrew Francis
                                                    Chapter 13
 Kristina Ann Francis

 Debtors.                                           Judge Lena M. James

                                  CERTIFICATE OF SERVICE

I certify that on October 25, 2019, a copy of the foregoing Notice of Postpetition Mortgage Fees,
Expenses, and Charges was filed electronically. Notice of this filing will be sent to the following
party/parties through the Court’s ECF System. Party/Parties may access this filing through the
Court’s system:

          Brent Clifton Wootton, Debtors’ Counsel
          carolwwlaw@gmail.com

          Richard M. Hutson, II, Chapter 13 Trustee
          office@c13dur.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on October 25, 2019, a copy of the foregoing Notice of Postpetition
Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and
properly addressed to the following:

          Joshua Andrew Francis, Debtor
          79 W. Pasture Drive
          Kittrell, NC 27544
                Case 19-80161       Doc   Filed 10/25/19   Page 5 of 5



     Kristina Ann Francis, Debtor
     79 W. Pasture Drive
     Kittrell, NC 27544

Dated: October 25, 2019                     /s/ D. Anthony Sottile
                                            D. Anthony Sottile
                                            Authorized Agent for Creditor
                                            Sottile & Barile, LLC
                                            394 Wards Corner Road, Suite 180
                                            Loveland, OH 45140
                                            Phone: 513.444.4100
                                            Email: bankruptcy@sottileandbarile.com
